Citation Nr: 1709963	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  07-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity sciatic nerve radiculopathy.

2.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity sciatic nerve radiculopathy; and in excess of 10 percent for left lower extremity anterior crural nerve radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to March 1980; and from March 1982 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center, which granted, in pertinent part, service connection for right lower extremity and left lower extremity sciatic nerve radiculopathy with a rating of 20 percent, each; and service connection for left lower extremity anterior crural nerve (femoral) radiculopathy with a rating of 10 percent.  The effective date of these actions was August 8, 2005.

In December 2015 and March 2016, the Board remanded these claims for provision to the Veteran of a VA examination.  In December 2015, and again in July 2016, an examination was scheduled, but the Veteran did not show.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's right lower extremity and left lower extremity sciatic nerve radiculopathy disabilities have not been productive of moderately severe incomplete paralysis at any time during the appeal period.  

2.  The Veteran's left lower extremity anterior crural nerve radiculopathy has not been productive of moderate incomplete paralysis at any time during the appeal period.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 20 percent for right lower extremity sciatic nerve radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for an initial disability rating higher than 20 percent for left lower extremity sciatic nerve radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for an initial disability rating higher than 10 percent for left lower extremity anterior crural nerve radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran's bilateral lower extremity sciatic nerve radiculopathy has been rated under Diagnostic Code 8520, and his left lower extremity anterior crural nerve radiculopathy has been rated under Diagnostic Code 8526, throughout the appeal period

Under the peripheral nerve impairment provisions of Diagnostic Code 8520, a 20 percent rating is warranted where there is moderate incomplete paralysis of the sciatic nerve; and a 40 percent rating is warranted where there is moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A rating of 60 percent is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and complete paralysis of the sciatic nerve (where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost), warrants the highest rating of 80 percent.

Under the anterior crural (femoral) nerve impairment provisions of Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis of the anterior crural nerve resulting in paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  See also Miller v. Shulkin, No. 15-2904, (U.S. Vet. App. Mar. 6, 2017) (providing that when there is sensory and non-sensory impairment, this does not require that the rating must be higher than moderate).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury; the relative impairment in motor function; trophic changes; or sensory disturbances.  38 C.F.R. § 4.120.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Individuals for whom reexaminations have been authorized and scheduled are required to report for such reexaminations.  38 C.F.R. § 3.327(a).  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. § 3.655.  Although a claimant is of course "free to refuse to report for a scheduled VA examination [,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655 (a)).  In other words, claimants who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski, 19 Vet. App. at 181.

Analysis

In connection with a prior claim, on VA spine examination in January 2003, the Veteran complained of daily chronic pain in the lower back with an occasional radicular pain into the right buttock.  Clinical examination found no evidence of focal neurological deficits of either lower extremity.  Diagnosis was chronic mechanical low back pain with underlying bulging disc and degenerative disc at L4-5 and L5-S1 with acute aggravation and strain due to motor vehicle crash in 1999.

On VA spine examination in July 2003, the Veteran reported "within the last month I lifted a small stick and I developed severe pain in my left lower back (lumbosacral area) and it ran down my left leg to my knee."  Clinical examination found normal sensation in all extremities and normal deep tendon reflexes "although he does seem to be somewhat uncomfortable when I am manipulating his lower extremities."  MRI testing found a minor central spondylosis of L3-L4 L4-L5 and L5 S1; mild diffuse disk bulge at L4-L5 and L5-51; no nerve root compression and no central stenosis; and mild to medium facet degenerative changes at L5-51.  

In connection with the current claim, on VA spine examination in December 2005, the Veteran complained of a constant aching in the low thoracic to tailbone area, and of flare-ups so severe he was unable to move.  The examiner remarked that there were no paresthesias or paresis, and no constitutional symptoms of weight loss, fever, malaise, dizziness visual disturbance, numbness, weakness, bladder complaints, or bowel complaints.  Clinical examination found no atrophy or hypertrophy, and straight leg raising was negative.  Deep tendon reflexes were "+3/4 equal bilaterally" for the patella and "+2/4 equal bilaterally."  Achilles strength testing to gravity and resistance was within normal limits for age and bilaterally equal.  Sensation to pinprick dull and light touch for the lower extremities was normal bilaterally, as was two-point discrimination.

On VA spine examination in September 2010, the Veteran complained of low back pain and occasional right- sciatic discomfort into the right buttock, sometimes into the knee and foot, for up to one day about 1 to 2 times a month; which he said affected his ability to walk and caused him to be only able to walk 2 to 3 blocks.  Clinical examination found deep tendon reflexes in the lower extremities "+2/4 and equal bilaterally" in the patellar and Achilles tendon.  There was no motor atrophy or no loss of tone, and strength testing to gravity and resistance was 5/5 and equal bilaterally.  Pinprick, light touch, and vibratory sensation was 2/2 and equal bilaterally in the lower extremities, and there was no motor apraxia.  Romberg was also negative.  Diagnosis was degenerative disc disease, lumbar spine with "minimal functional impairment."

On VA back examination in March 2013, the Veteran complained of low back pain and right lower extremity sciatica, and said that his last episode of right lower extremity sciatica had occurred approximately 6 months ago after his burning of trash.  He described the symptoms as a sudden searing burning in his right lower extremity, with pain radiating down his right posterior thigh into his calf.  Clinical examination found deep tendon reflexes "+2/4 equal bilaterally" for patella and Achilles reflexes; no atrophy or hypertrophy; and strength testing to gravity and resistance within normal limits for age and bilaterally equal in the lower extremities.  Sensory testing found normal sensation to light touch in the bilateral lower extremities and normal straight leg raising, and the Veteran denied lower extremity paresthesia or numbness, but there was objective evidence of mild lumbar sensory radiculopathy at the left L3.  The examiner added that "despite subjective complaints of right lower extrem[i]ty sciatica there is no objective evidence of right lumbar radiculopathy on clinical examination."  Diagnosis was chronic mechanical low back pain with underlying bulging disc and degenerative disc disease at L4-5 and L5-S1 resulting in "mild functional limitation."

In June 2014 a VA examiner averred that "an objective EMG/NCV would be helpful" to ascertain the extent of the Veteran's radiculopathy.  Examinations were duly scheduled in 2015 and 2016, but the Veteran failed to report.  

Preliminarily, the Board notes that the duty to assist a claimant is not a one-way street (Wood v. Derwinski, 1 Vet. App. 406 (1991)), and in this case the Veteran has failed to cooperate in the development of his claim by attending his scheduled examinations.  See Kowalski, 19 Vet. App. at 178 (noting that the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record.).  Neither the Veteran nor his service representative has addressed the Veteran's failure to report for VA examinations scheduled in 2015 and 2016 or, after receipt of the supplemental statement of the case (SSOC), argued that the Veteran had not received notice of the VA examinations.  Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  

Ordinarily in a claim for increase, where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with the claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  However, in this case the Veteran's appeals stem from the initial grant of service connection.  Because this is an appeal from the Veteran's original compensation claim, the Board will consider this claim based on the evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating).  The Board will therefore consider the merits of this appeal based on the evidence of record without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Kowalski, 19 Vet. App. 171, 178.  Had this been a subsequent claim for increase unrelated to the initial grant of service connection, the Board would have denied the claim as a matter of law.  Kyhn v. Shinseki, 23 Vet. App. 335 (2010).

The evidence confirms that the Veteran has had lower extremity radiculopathy throughout the appeal period, but there is not sufficient lay or clinical evidence of more than moderate incomplete paralysis of the sciatic nerve, or mild incomplete paralysis of the femoral nerve, at any time during the appeal period as detailed above.  Without sufficient evidence of this greater level of disability, the criteria for an initial disability rating higher than 20 percent for right and left lower extremity sciatic nerve radiculopathy, or higher than 10 percent for left lower extremity anterior crural (femoral) nerve radiculopathy are therefore not met.

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, higher initial ratings are not warranted for any of the three disabilities.



ORDER

An initial disability rating higher than 20 percent for right lower extremity sciatic nerve radiculopathy is denied.

An initial disability rating higher than 20 percent for left lower extremity sciatic nerve radiculopathy is denied.

An initial disability rating higher than 10 percent for left lower extremity anterior crural nerve radiculopathy is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


